DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the application filed with the Office on 23 February 2020 Strella Biotechnology, Inc.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation in part of an International Patent Application, PCT/US2019/032731, filed 05/16/2019, which claim priority from US Provisional Application 62/674639, filed 05/22/2018.  The application is a continuation of an International Patent Application, PCT/US2019/062253, filed 11/19/2019; which itself  is a continuation in part of an International Patent Application, PCT/US2019/032731, filed 05/16/2019; which itself claims priority from a US Provisional Application 62/674639, filed 05/22/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 23 February 2020, 23 February 2020, and 24 September 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 4, as shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over a published European Patent Application to Higgins, et al. (EP 0125137; hereinafter, “Higgins”) in view of a doctoral dissertation by K. Besar (“Organic Semiconductor Devices for Chemical Sensing and Bio Interfaces”, Ph.D. Dissertation, John Hopkins University, 18 March 2016; hereinafter, “Besar”).

Regarding claim 1, Higgins discloses a biosensor (an electrode sensing system, Abstract; food chemistry or biochemical engineering it is of particular value in biological investigation and control techniques, pg. 1, lines 7-9; the electrodes according to the invention permit the manufacture of an improved macro-sensor for use in ... analytical. . sensing instruments, pg. 14, lines 5-7) comprising: (a) a reference electrode (reference electrode, pg. 32, line. 15) comprising (i) a mediator layer deposited on a base electrode (The enzyme to be coated on to the ferrocene or ferrocene derivative can be the glucose oxidase or the bacterial glucose dehydrogenase, pg. 12, lines 10-12; glucose dehydrogenase can also be immobilised at the mediator surface ... mediator layers, pg. 13. lines 4-9; graphite foil ... was the base sensor. pg. 44, lines 5-6; the mediator readily shuttles electrons between the enzyme and the conductive electrode surface, pg. 7, lines 12-14 ); and (b) a counter electrode in communication with the reference electrode (This electrode was connected to a potentiostat, together with a suitable counter electrode and calomel reference electrode, pg. 24, lines 23-25; reference electrode (RE) by making a current pass between the working and counter electrode, pg. 32, lines 15-17).
Higgins fails to explicitly disclose and (ii) a receptor layer deposited on the mediator layer, wherein the receptor layer comprises an ethylene receptor.
Besar is in the field of gas sensors for ammonia and ethylene (Abstract} and teaches a receptor layer deposited on the mediator layer, wherein the receptor layer comprises an ethylene receptor (here we report an OFET based sensing platform for ethylene sensing using CDT-3 as semiconductor and palladium particles as ethylene receptor, pg. 90, second paragraph; the potential difference is monitored as a change in conductance elsewhere in the device, such as across a film of an underlying semiconductor, pg. 12, third paragraph; electrodes were initially characterized on Si/SiO2 substrates with 300 nm of oxide, pg. 41. first paragraph; see Figure 41, pg. 93).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Higgins with the teaching of Besar for the purpose of detecting ethylene using delocalized double bond electrons by monitoring the percentage change in the drain current of the OFET devices (Besar, pg. 92, third paragraph, and pg. 93, second paragraph).

Regarding claim 2, modified Higgins discloses the biosensor of claim 1. Higgins further discloses wherein the base electrode is silver (The electrically conductive material of the electrode itself can be a metal, particularly silver. pg. 10, lines 1-2).
Further, as Higgins fails to explicitly disclose wherein the base electrode comprises copper.
Besar teaches a base electrode comprises a coating of copper (thermally deposited using physical vapor deposition (copper phthalocyanine (CuPc), pg. 92, bottom of first paragraph; semiconductor-doped insulator heterojunction transducers ... vacuum-deposited and cast film of Cu Pc as well as copper tetra-tert-butyl phthalocyanine (CuTTBPc) QLS film as sub-layers, achieving ammonia sensitivity in the range of 15-800 ppm, pg. 25, middle of first paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Higgins with the teaching of Besar as ethylene is known to have an affinity to form bond with copper (Besar, pg. 96, top of first paragraph).

Regarding claim 10, Higgins teaches a working electrode (p. 22, lines 17-19).

Regarding claims 17 and 18, Higgins as modified by Besar above, teach the shared limitations with instant claim 1, as outlined above.
Higgins further teaches a circuit that was used which incorporates two operational amplifiers, built into an Oxford Electrodes potentiostat (reading on a “controller in communication with the biosensor”), wherein current-potential curves were recorded with a Bryans X-Y 26000 A3 chart recorder (which reads upon a “communication module”; p. 32, line 17-21).

Regarding claim 20, Higgins teaches a working electrode (p. 22, lines 17-19).


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Besar as applied to claim 1 above, and further in view of a US Patent Application Publication to Mittendorf, et al. (US 2011/0214203 A1; hereinafter, “Mittendorf”).

Regarding claims 3 and 4, modified Higgins discloses the biosensor of claim 1. Higgins fails to explicitly disclose wherein the ethylene receptor comprises a nucleotide sequence having at least 90% sequence identity to a wild-type polynucleotide sequence of an ethylene receptor gene.
Mittendorf is in the field of nucleic acids and proteins associated with lipid and sugar metabolism from Arabidopsis thaliana (Abstract) and teaches an ethylene receptor comprises a nucleotide sequence having at least 90% sequence identity to a wild-type polynucleotide sequence of an ethylene receptor gene (Arabidopsis ethylene-response gene ETR1 ... SEQ ID No:35, pg. 19, Table 4, right-hand column, fifth row; where SEQ ID No:35 of Mittendorf comprises a polynucleotide with 100% sequence identity to a wild type ethylene receptor gene).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Higgins with the teaching of Mittendorf for the purpose of maintaining the same or a similar function as a wild-type protein (Mittendorf,   [0063]).

Regarding claims 5 and 6, modified Higgins discloses the biosensor of claim 1.
Higgins fails to explicitly disclose wherein the ethylene receptor is derived from Zea mays or Arabidopsis.
Mittendorf is in the field of nucleic acids and proteins associated with lipid and sugar metabolism from Arabidopsis thaliana (Abstract) and teaches an ethylene receptor is derived from Arabidopsis (Arabidopsis ethylene-response gene ETR1 . . . SEQ ID No:35, pg. 19, Table 4, right-hand column, fifth row; where SEQ ID No:35 of Mittendorf comprises a polynucleotide with 100% sequence identity to a wild type ethylene receptor gene).
It would have been obvious to one of ordinary skill in the art at the time or the invention to modify Higgins with the teaching of Mittendorf as Arabidopsis is a well-known model organism with well understood gene functions.

Regarding claim 7, modified Higgins discloses the biosensor of claim 1.
Higgins fails to explicitly disclose wherein the ethylene receptor comprises an amino acid sequence having at least 90% identity to that of SEQ ID No: 1.
Mittendorf is in the field of nucleic acids and proteins associated with lipid and sugar metabolism from Arabidopsis thaliana (Abstract) and teaches an ethylene receptor comprises the amino acid sequence of SEQ ID No: 1 (Arabidopsis ethylene-response gene ETR1 . . . SEQ ID No:36, pg. 19, Table 4, right-hand column, sixth row; where SEQ ID No:36 of Mittendorf comprises a polypeptide with 100% sequence identity to SEQ ID No:1 of the instant application).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Higgins with the teaching of Mittendorf as Arabidopsis is a well-known model organism with well understood gene functions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Besar as applied to claim 1 above, and further in view of a published paper by G. Dujardin, et al. (“CELF proteins regulate CFTR pre-mRNA splicing: essential role of the divergent domain of ETR-3”, Nucleic Acid Research, 38(20): p. 7273-7285; hereinafter, “Dujardin”).

Regarding claim 10, modified Higgins discloses the biosensor of claim 1.
Higgins fails to explicitly disclose wherein the receptor layer comprises between about 10 to about 1000 nanograms of ethylene receptor.
Dujardin is in the field of ETR-3 function (Abstract) and teaches a receptor layer comprises between about 10 to about 1000 nanograms of ethylene receptor (More TDP-43 protein (200 ng) than ETR-3 or CUG-BP1 (50 ng) was used, pg. 7278, Fig. 3 description).
It would have been obvious to one of ordinary skill in the art at the time if invention to modify Higgins with the teaching of Dujardin for the purpose of allowing sufficient complexing of ethylene to the ethylene receptor for signal generation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Besar as applied to claim 1 above, and further in view of a US Patent Application Publication to Pandey, et al. (US 2007/0087399 A1; hereinafter, “Pandey”).

Regarding Claim 11, modified Higgins discloses the biosensor of claim 1.
Higgins fails to explicitly disclose wherein the mediator layer comprises at least one of potassium ferricyanide, methyl viologen, ferrocene, cysteamine, mercaptopropionic acid, mercaptobenzoic acid, mercaptoundecanoic acid, ruthenium chloride, naphthol green, or polypyrrole.
Pandey is in the field of biosensing strips (Abstract) and teaches a mediator layer comprises potassium ferricyanide (in another embodiment of the invention the electron mediator layer comprises a layer of potassium ferricyanide,   [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Higgins with the teaching of Pandey as potassium ferricyanide a well-known redox couple when using reference electrodes.

Claim 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Besar in view of Mittendorf.

Regarding Claim 11, Besar discloses a stack (organic field effect geometry was used as a sensing platform Figure 41, pg. 92, second paragraph; see FIG. 41) comprising: (a) a mediator layer, and (b) a receptor layer in contact with the mediator layer, wherein the receptor layer comprises an ethylene receptor (here we report an OFET based sensing platform for ethylene sensing using CDT-3 as semiconductor and palladium particles as ethylene receptor, pg. 90, second paragraph; the potential difference is monitored as a change in conductance elsewhere in the device, such as across a film of an underlying semiconductor, pg. 12, third paragraph; electrodes were initially characterized on Si/SiO2 substrates with 300 nm of oxide, pg. 41, first paragraph; see Figure 41, pg. 93).
Besar fails to explicitly disclose an ethylene receptor protein.
Mittendorf is in the field of nucleic acids and proteins associated with lipid and sugar metabolism from Arabidopsis thaliana (Abstract) and teaches an ethylene receptor protein (Arabidopsis ethylene-response gene ETR1, pg. 19, Table 4, right-hand column, fifth row; SEQ ID No:36, Para. [0073]; where SEQ ID No:36 of Mittendorf comprises a polypeptide with 100% sequence identity to SEQ ID No:1 of the instant application).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Besar with the teaching of Mittendorf for the purpose of forming complexes with ethylene.

Regarding Claim 12, modified Besar discloses the stack of claim 12.
Besar fails to explicitly disclose wherein the ethylene receptor protein is selected from the group consisting of ETR1, ETR2, ETR3, and ETR4.
Mittendorf teaches an ethylene receptor protein is ETR1 (Arabidopsis ethylene-response gene ETR1, pg. 19, Table 4, right-hand column, fifth row; SEQ ID No:36, Para. (0073); where SEQ ID No:36 of Mittendorf comprises a polypeptide with 100% sequence identity to SEQ ID No:1 of the instant application).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Besar with the teaching of Mittendorf for the purpose of forming complexes with ethylene.

Regarding Claim 13, modified Besar discloses the stack of claim 12.
Besar fails to explicitly disclose wherein the ethylene receptor protein comprises an amino acid sequence having at least 90% identity to any of SEQ ID Nos: 1-4.
Mittendorf teaches an ethylene receptor protein comprises the amino acid sequence of SEQ ID No:1 (Arabidopsis ethylene-response gene ETR1, pg. 19, Table 4, right-hand column, fifth row; SEQ ID No:36, Para. [0073); where SEQ ID No:36 of Mittendorf comprises a polypeptide with 100% sequence identity to SEQ ID No:1 of the instant application).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Besar with the teaching of Mittendorf for the purpose of forming complexes with ethylene.

Regarding claim 14, modified Besar discloses the stack of claim 11.
Besar further discloses a receptor layer (here we report an OFET based sensing platform for ethylene sensing using CDT-3 as semiconductor and palladium particles as ethylene receptor, pg. 90, second paragraph).
Besar fails to explicitly disclose wherein the layer comprises between about 0.038 mg/mm to about 0.38 mg/mm of ethylene receptor proteins.
Mittendorf teaches ethylene receptor proteins (Arabidopsis ethylene-response gene ETR1, pg. 19, Table 4, right-hand column, fifth row; SEQ ID No:36, Para. [0073]; where SEQ ID No:36 of Mittendorf comprises a polypeptide with 100% sequence identity to SEQ ID No: 1 of the instant application).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Besar with the teaching of Mittendorf for the purpose of forming complexes with ethylene.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Besar in view of Mittendorf as applied to claim 11 above, and further in view of a US Patent Application Publication to Pandey, et al. (US 2007/0087399 A1; hereinafter, “Pandey”).

Regarding Claim 11, modified Besar discloses the biosensor of claim 11.
Besar fails to explicitly disclose wherein the mediator layer comprises at least one of potassium ferricyanide, methyl viologen, ferrocene, cysteamine, mercaptopropionic acid, mercaptobenzoic acid, mercaptoundecanoic acid, ruthenium chloride, naphthol green, or polypyrrole.
Pandey is in the field of biosensing strips (Abstract) and teaches a mediator layer comprises potassium ferricyanide (in another embodiment of the invention the electron mediator layer comprises a layer of potassium ferricyanide,   [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Besar with the teaching of Pandey as potassium ferricyanide a well-known redox couple when using reference electrodes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Besar in view of Mittendorf as applied to claim 11 above, and further in view of Higgins.

Regarding claim 16, modified Besar discloses the stack of claim 12.
Besar fails to explicitly disclose a reference electrode comprising the stack deposited on a base electrode.
Higgins is in the field of food chemistry analytical detecting and measuring (pg. 1, lines 1-9) and teaches a reference electrode (This electrode was connected to a potentiostat, together with a suitable counter electrode and calomel reference electrode, pg. 24, lines 23-25; reference electrode (RE) by making a current pass between the working and counter electrode, pg. 32, lines 15-17) comprising a stack deposited on a base electrode (The enzyme to be coated on to the ferrocene or ferrocene derivative can be the glucose oxidase or the bacterial glucose dehydrogenase, pg. 12, lines 10-12; glucose dehydrogenase can also be immobilised at the mediator surface . . . mediator layers, pg. 13, lines 4-9; graphite foil... was the base sensor, pg. 44, lines 5-6; the mediator readily shuttles electrons between the enzyme and the conductive electrode surface, pg. 7, lines 12-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Besar with the teaching of Higgins for the purpose of generating a linear response to analyte concentrations (Higgins, pg. 12, lines 12-20).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of Besar as applied to claim 17 above, and further in view of a published International Patent Application to Mackintosh, et al. (WO 2012/042211 A2; hereinafter, “Mackintosh”).

Regarding claim 19, modified Higgins discloses the biosensor of claim 1.
Higgins fails to explicitly disclose a wireless communication module.
Mackintosh is in the field of  sensing, wherein it is taught that a potentiostatic circuit including a microcontroller ([0027]), wherein is taught a wireless module ([0025]-[0026]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Higgins with the teaching of Mackintosh for the purpose of being able to have a portable means of measuring analyte concentrations.
 
Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
17 June 2022